DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
2.	This communication is in response to the communication filed 8/1/2022.  Claims 6, 8-9 and 18-19 are cancelled. Claims 1-5, 7, 10-17 and 20 are currently pending.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.1.	Claims 1-5, 7, 10-17 and 20 are rejected under 35 U.S.C. § 101 because while the claims (1) are to a statutory category (i.e., process, machine, manufacture or composition of matter, the claims (2A1) recite an abstract idea (i.e., a law of nature, a natural phenomenon); (2A2) do not recite additional elements that integrate the abstract idea into a practical application; and (2B) are not directed to significantly more than the abstract idea itself.
	In regards to (1), the claims are to a statutory category. For example, independent claim 1, and similarly independent claims 12 and 20, are directed, in part, to a method, system and medium (i.e., statutory categories including a process, machine, manufacture or composition of matter) for monitoring patients by

CLAIM 1:

acquiring one or more initial vital signs from each of a plurality of patients;

establishing, by one or more processors, a patient monitoring queue that includes the plurality of patients, the plurality of patients being located in an area that can be captured by one or more vital sign acquisition cameras;

unobtrusively acquiring, by one or more of the vital sign acquisition cameras, one or more updated vital signs from a given patient selected from the patient monitoring queue;

detecting, by one or more of the processors, based on a comparison of the one or more updated vital signs unobtrusively acquired by the one or more vital sign acquisition cameras from the given patient and the previously acquired initial vital signs from the given patient, deterioration of the given patient; and

providing, by one or more of the processors, output alerting medical personnel of the deterioration of the given patient,

wherein the one or more vital signs cameras acquire the one or more updated vital signs by applying image detection algorithms, and

wherein the one or more updated vital signs comprise one or more of blood pressure, pulse, glucose level, SOx, photoplethysmogram, respiration rate, temperature, skin color, blood pressure, posture, or sweat levels.

CLAIM 12:
one or more processors;

one or more vital sign acquisition cameras operably coupled with the one or more processors; and

memory operably coupled with the one or more processors, wherein the memory stores instructions that, in response to execution of the instructions by one or more processors, cause the one or more processors to:

acquire one or more initial vital signs from each of a plurality of patients;

establish a patient monitoring queue that includes the plurality of patients, the plurality of patients being located an area that can be captured by the one or more vital sign acquisition cameras;

unobtrusively acquire, by one or more of the vital sign acquisition cameras, one or more updated vital signs from a given patient selected from the patient monitoring queue;

detect, by one or more of the processors, based on a comparison of the one or more updated vital signs unobtrusively acquired by the one or more vital sign acquisition cameras from the given patient and the previously acquired initial vital signs from the given patient, deterioration of the given patient; and

provide, by one or more of the processors, output alerting medical personnel of the deterioration of the given patient,

wherein the one or more vital signs cameras acquire the one or more updated vital signs by applying image detection algorithms, and

wherein the one or more updated vital signs comprise one or more of blood pressure, pulse, glucose level, SOx, photoplethysmogram, respiration rate, temperature, skin color, blood pressure, posture, or sweat levels

CLAIM 20:
acquiring one or more initial vital signs from each of a plurality of patients;

establishing a patient monitoring queue that includes the plurality of patients, the plurality of patient being located in an area that can be captured by one or more vital sign acquisition cameras;

unobtrusively acquiring, by one or more of the vital sign acquisition cameras, one or more updated vital signs from a given patient selected from the patient monitoring queue;

detecting, based on a comparison of the one or more updated vital signs unobtrusively acquired by the one or more vital sign acquisition cameras from the given patient and the previously acquired initial vital signs from the given patient, deterioration of the given patient; and

providing output alerting medical personnel of the deterioration of the given patient,

wherein the one or more vital signs cameras acquire the one or more updated vital signs by applying image detection algorithms, and

wherein the one or more updated vital signs comprise one or more of blood pressure, pulse, glucose level, SOx, photoplethysmogram, respiration rate, temperature, skin color, blood pressure, posture, or sweat levels.

*The limitations in bold cannot be reasonably and practically performed in the human mind and/or with pen and paper and are considered additional elements that are further analyzed below in subsequent steps of the 101 analysis.

In regards to (2A1), the claims, as a whole, recite and are directed to an abstract idea.  More specifically, independent claims 1, 12 and 20 include one or more limitations that correspond to an abstract idea including mathematical concepts, mental processes and/or certain methods of organizing human activity. For example, the claims, as a whole, are directed to managing interactions between healthcare providers and patients by collecting and organizing data into a prioritized list of patients for healthcare providers (i.e., establishing a patient monitoring queue, acquiring updated vital signs from a patient selected from the patient monitoring queue, detecting deterioration of the selected patient, and providing an alert regarding the deterioration of the patient) which are human interactions and thus, certain methods of organizing humane activity which encompasses both certain activity of a single person, certain activity that involves multiple people, and certain activity between a person and a computer. Moreover, independent claim 1, and similarly independent claims 12 and 20, recite “establishing…a patient monitoring que,” “detecting…deterioration,” “providing…output alert,” etc. which can be a mental process because these limitations can be reasonably and practically performed in the human mind and/or with pen and paper using observation, evaluation, judgment and/or opinion. The dependent claims include all of the limitations of their respective independent claims and thus are directed to the same abstract idea identified for independent claims 1, 12 and 20 (i.e., managing interactions between healthcare providers and patients by collecting and organizing data into a prioritized list of patients for healthcare providers)  but further describe the elements and/or recite field of use limitations. For example, claim 2 recites receiving patient data to further organize human activity. Claim 3 recites patient data acquired with different medical equipment to further organize human activity. Claims 4 and 14 recite details regarding patient selection to further organize human activity. Claims 5 and 16 altering a position of a patient in the monitoring queue to further organize human activity. Claim 7 recites identifying patients to further organize human activity. Claim 10 recites details are to be monitored to further organize human activity. Claim 11 recites details regarding the type of camera used to further organize human activity. Claim 15 recites details regarding the output to further organize human activity. Claim 17 recites identifying a given patient to further organize human activity. Therefore, the dependent claims are also directed to an abstract idea for similar reasons given above.
In regards to (2A2), the claims do not recite additional elements that integrate the abstract idea into a practical application. The claims additional elements (i.e., identified above) do not integrate the abstract idea into a practical application because the additional elements merely add insignificant extra-solution activity to the abstract idea; merely link the use of the judicial exception to a particular technological environment or field of use; and/or simply append technologies and functions, specified at a high level of generality, to the abstract idea (i.e., the additional elements do not amount to more than a recitation of the words “apply it” (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer). For example, the additional elements do not recite improvements to the functioning of a computer, or to any other technology or technical field—the additional elements merely recite general purpose computer technology; the additional elements do not recite applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition—there is no actual administration of a particular treatment; the additional elements do not recite applying the judicial exception with, or by use of, a particular machine—the additional elements merely recite general purpose computer technology; the additional elements do not recite limitations effecting a transformation or reduction of a particular article to a different state or thing—the additional elements do not recite transformation such as a rubber mold process; the additional elements do not recite applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment—the additional elements merely leverage general purpose computer technology to link the abstract idea to a technological environment.
In regards to (2B), the claims, individually, as a whole and in combination with one another, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of (A) a generic computer structure(s) that serves to perform computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., computers); and/or (B) functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. For example, the claims recite one or more processors, one or more vital sign acquisition cameras, medical equipment, a pan-tilt-zoom camera, a computer-readable medium, etc. which are merely well-known general purpose computers, components and/or technologies that receive, transmit, store, display, generate and otherwise process information which are akin to functions that courts consider well-understood, routine, and conventional activities previously known to the pertinent industry, such as, performing repetitive calculations; receiving or transmitting data over a network; electronic recordkeeping; retrieving and storing information in memory; and sorting information (See, for example, MPEP § 2106). Moreover, paragraph [0062]-[0068] of applicant's specification (US 2019/0287682) recite that the system/method is implemented using a computer system that typically includes at least one processor which communicates with a number of peripheral devices via bus subsystem which are well-known general purpose or generic-type computers. 
More specifically, the use of generic computer components at a high level of generality to process information through an unspecified processor or computer system does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Therefore, the claims are not patent-eligible under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

4.1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.2.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


4.3.	Claims 1, 7, 12, 10, 15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McQuilkin, in view of Kurtz et al. (US 2016/0188831).

CLAIMS 1, 12 AND 20
McQuilkin teaches a computer-implemented method (McQuilkin: abstract), comprising:
one or more processors (McQuilkin teaches using a processor ([0106]);
one or more vital sign acquisition cameras operably coupled with the one or more processors (McQuilkin teaches the software may be executed by a processor onboard a camera system ([0106]); and
memory operably coupled with the one or more processors, wherein the memory stores instructions that, in response to execution of the instructions by one or more processors, cause the one or more processors to (McQuilkin teaches the imaging software may be executed on the camera (the camera performs the functions of a memory storing instructions that can be executed by processors onboard the camera; [0106]);
acquire one or more initial vital signs from each of a plurality of patients (McQuilkin teaches using thermal measurements to screen a mass of people at public places (equivalent to acquiring multiple initial vital signs from a plurality of patients; [0010]);
establish, by one or more processors, a patient monitoring queue that includes the plurality of patients, the plurality of patients being located in an area that can be captured by one or more vital sign acquisition cameras (McQuilkin teaches processors ([0106]) used to conduct mass screening at crowded areas (such as the mass of people in the public places in [0010]) in order to identify contagious diseases ([0110]) using vital signs such as body temperature ([0051]) captured by thermal imaging devices (equivalent to vital sign acquisition cameras; [0039] and Fig. 1);
unobtrusively acquire, by one or more of the vital sign acquisition cameras, one or more updated vital signs from a given patient selected from the patient monitoring queue (McQuilkin teaches unobtrusively acquiring skin temperature using a thermal imaging device ([0057]) from an individual patient ([0014]);
detect, by the one or more of the processors, deterioration of the given patient (McQuilkin teaches using changes in core body temperature (equivalent to using an updated vital sign and prior vital signs; [0021], see also [0011] for detecting changes in body temperature) to detect early onset of SARS (equivalent to a deterioration of the patient; [0108]);
provide, by the one or more of the processors, output alerting medical personnel of the deterioration of the given patient (McQuilkin teaches if an elevated body temperature is detected, then the patient is checked by medical personnel for more detailed diagnostics (equivalent to alerting the medical personnel of the deterioration of the patient; [0108]);
wherein the one or more vital signs cameras acquire the one or more updated vital signs by applying image detection algorithms (McQuilkin teaches using image processing algorithms to acquire the temperature of anatomical features (equivalent to a vital sign; [0055]);
wherein the one or more updated vital signs comprise one or more of blood pressure, pulse, glucose level, SO2, photoplethysmogram, respiration rate, temperature, skin color, blood pressure, posture, or sweat levels (McQuilken teaches the captured vital signs can include body and skin temperatures ([0056]).

McQuilkin does not appear to explicitly teach the following:
based on a comparison of the one or more updated vital signs unobtrusively acquired by the one or more vital sign acquisition cameras from the given patient and the previously acquired initial vital signs from the given patient.

Kurtz, however, teaches the following:
based on a comparison of the one or more updated vital signs unobtrusively acquired by the one or more vital sign acquisition cameras from the given patient and the previously acquired initial vital signs from the given patient (Kurtz teaches using cameras to unobtrusively monitor an individual’s physiological conditions and comparing vital signs to detect deterioration of an individual’s health [0002], [0083], [0105]-[0108]);

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the system and method of unobtrusively capturing physiological data for an individual using cameras and comparing the data to detect deterioration, as taught by Kurtz, with the patient monitoring system and method, as taught by McQuilkin, with the motivation of facilitating unobtrusive monitoring of an individual’s health and detecting deterioration of the individual’s health (Kurtz: ¶¶ [0016]-[0018]).

CLAIMS 7 and 17
McQuilkin teaches the limitations of claims 1 and 12.  McQuilkin further teaches
identifying, by one or more of the processors, the given patient among the plurality of patients in the area based on a reference image depicting the given patient (McQuilkin teaches identifying specific people among a group of people ([0010] and [0110]) using facial landmarks ([0083]) from specific areas of a whole image (equivalent to using a reference image depicting the given patient; [0051]).

CLAIM 15
McQuilkin teaches the limitations of claim 12.  McQuilkin further teaches
the output comprises one or both of a reference image of the given patient and a location of the given patient in the area (McQuilkin teaches identifying facial landmarks ([0083]) from specific areas of a whole image (equivalent to using a reference image depicting the given patient; [0051]).

CLAIM 10
McQuilkin teaches the limitations of claim 1.  McQuilkin does not explicitly teach the area comprises a medical waiting room.
McQuilkin, however, does teach the system and scan any crowded areas such as airports, crowded malls, or places of business (McQuilkin [0010]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have used the system of McQuilkin in a medical waiting room with the motivation to minimize close contact with potentially contagious patients, as recognized by McQuilkin in [0014].


4.4.	Claims 2, 3, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over McQuilkin, in view of Kurtz, and further in view of Nakata et al. (US 2014/0194793).

CLAIMS 2 and 13
McQuilkin teaches the limitations of claims 1 and 12.  McQuilkin and Kurtz do not appear to explicitly teach, but Nakata teaches
further comprising receiving, by one or more of the processors, a patient acuity measure associated with each patient of the plurality of patients in the area (Nakata teaches detect the severity of an apneic or hypopneic event by measuring the blood oxygenation of the patient ([0176]), for each patient in environments where there are multiple patients ([0009]);
wherein the patient acuity measure associated with each patient is based on the one or more initial vital signs acquired from the patient (Nakata teaches the apneic/hypopneic severity measure is based on the patient’s blood oxygen levels ([0176]);
and wherein the patient monitoring queue is ranked based at least in part on the patient acuity measures (Nakata teaches vital signs collected from the patient are used to monitor the patient’s apnea severity (equivalent to an acuity measure) in order to perform triage among multiple patients (equivalent to ranking patients based on acuity measures; [0009]).

It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have used the system of McQuilkin and Kurtz to perform the triage functions of Nakata with the motivation to improve patient treatments, as recognized by Nakata in [0167].

CLAIM 3
McQuilkin, Kurtz and Nakata teach the limitations of claim 2.  Nakata further teaches
the one or more initial vital signs acquired from each patient are acquired with medical equipment that is different than the one or more vital sign acquisition cameras (Nakata teaches using a radar-based sensor to acquire the patient’s vital signs ([0009]), which is different than the thermal image sensor of McQuilkin.

It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have use the system of McQuilkin, Kurtz and Nakata to capture data using the medical equipment of Nakata with the motivation to improve patient treatments, as recognized by Nakata in [0167].


4.5.	Claims 4, 5, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over McQuilkin, in view of Kurtz, in view of Nakata, and in further view of Stump et al. (US 2016/0029980 A1).

CLAIM 4
McQuilkin, Kurtz and Nakata teach the limitations of claim 2.  McQuilkin, Kurtz and Nakata do not teach, but Stump teaches
the given patient is selected from the patient monitoring queue based on a position of the given patient in the patient monitoring queue (Stump teaches a triage prioritization order thus the patient is chosen based on being at the top of triage priority list; [0036]).

It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have used the system of McQuilkin, Kurtz and Nakata to perform the selection of Stump with the motivation to maximize the amount of lives saved, as recognized by Stump in [0036].

CLAIMS 5 and 16
McQuilkin and Nakata teach the limitations of claims 4 and 13.  McQuilkin and Nakata do not teach, but Stump teaches
altering, by one or more of the processors, a position of the given patient in the patient monitoring queue based at least in part on an updated patient acuity measure determined in response to the output alerting medical personnel of the deterioration of the patient (Stump teaches the triage prioritization order is developed in real-time using real-time severity scores (thus the position of a given patient is altered based on real-time severity scores, equivalent to acuity scores; [0038]), which are generated in in real-time on an interface for the medical personnel to review in response to an alert due to changes in prognoses for a patient by monitoring devices ([0083]).

It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have used the system of McQuilkin, Kurtz and Nakata to perform the triage of Stump with the motivation to maximize the amount of lives saved, as recognized by Stump in [0036].


4.6.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over McQuilkin, in view of Kurtz, and further in view of Tran (US 2008/0001735 A1).

CLAIM 11
McQuilkin teaches the limitations of claim 1.  McQuilkin and Kurtz do not appear to explicitly teach, but Tran teaches
the one or more vital sign acquisition cameras includes a pan-tilt-zoom ("PTZ") camera. (Tran teaches cameras in a healthcare environment having pan, tilt, and zoom functions ([0165]).

It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have modified the cameras of McQuilkin and Kurtz to perform the pan, tilt, and zoom functions of Tran with the motivation to capture adverse events sooner, as recognized by Tran in [0014].


4.7.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over McQuilkin, in view of Kurtz, and further in view of Stump et al. (US 2016/0029980 A1).

CLAIM 14
McQuilkin teaches the limitations of claim 12.  McQuilkin and Kurtz do not appear to explicitly teach, but Stump teaches
the given patient is selected from the patient monitoring queue based on a position of the given patient in the patient monitoring queue (Stump teaches a triage prioritization order (thus the patient is chosen based on being at the top of triage priority list; [0036]).

It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have used the system of McQuilkin and Kurtz to perform the selection of Stump with the motivation to maximize the amount of lives saved, as recognized by Stump in [0036].

Response to Arguments
5.	Applicant's arguments filed 8/1/2022 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 8/1/2022.

5.1.	Applicant argues, on pages 7-11, that the pending claims recite patent eligible subject matter because they integrate any recited abstract idea into a practical application. In particular, Applicant argues that the integration of vital signs acquisition cameras, a particular machine, into the claims integrates any alleged abstract idea into a practical application; unobtrusively acquiring vital signs using a camera is not insignificant extra-solution activity; and the claims reflect an improvement to the field of healthcare technology.
	In response, Examiner notes that the pending claims recite well-known vital sign acquisition cameras at a high-level of generality rather than new and improved vital sign acquisition cameras; and  there are existing processes for acquiring, tracking and monitoring vital signs of patients. Moreover, these well-known generic vital sign acquisition cameras have been used in the prior art to acquire, track and monitor vital signs of patients (see, for example, McQuilkin: [0010], [0039], [0051], [0106], [0110]; FIG. 1). Examiner notes further that utilizing a well-known machine (e.g., vital sign acquisition camera) in its ordinary capacity does not render it a particular machine—if this were the case, processors performing novel processes would be considered particular machines too but are not. As such, utilizing these well-known generic vital sign acquisition cameras in their ordinary capacity merely as a tool to perform the existing process of acquiring, tracking and monitoring vital signs of patients does not integrate the abstract idea into a practical application.
Furthermore, the pending claims are ultimately directed to detecting deterioration of a patient and alerting medical personnel by utilizing well-known generic cameras to perform a tangential process of gathering vital signs from patients. As aforementioned, gathering vital signs from patients using acquisition cameras is well-known and is mere data gathering and thus, insignificant extra-solution activity (see, for example, MPEP § 2106.05(g)).
In addition, the pending claims do not recite any improvement to the technology itself by, for example, improving the accuracy, speed, efficiency, etc. of the cameras, processors or computer. At best, the pending claims provide an improvement to the business process of managing patients and medical personnel rather than an improvement to healthcare technology. Lastly, Applicant’s remaining 101 arguments essentially rehash the same arguments previously addressed in previous office actions and are incorporated herein in their entirety.
As such, it is submitted that the pending claims do not integrate the abstract idea into a practical application and acquiring vital signs using a camera is insignificant extra-solution activity and therefore, the pending claims are not patent-eligible under 35 U.S.C. § 101.

5.2.	Applicant argues, on pages 11-16, that it would not have been obvious to one having ordinary skill in the art to combine McQuilkin and Kurtz.; that McQuilkin does not detect deterioration of a patient and incorporating the teaching of Kurtz into McQuilkin would render the operation of McQuilkin inoperable.
First, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Examiner submits that one of ordinary skill in the art would have been motivated to combine the teachings of McQuilkin and Kurtz to facilitate unobtrusive monitoring of an individual’s health and detecting deterioration of the individual’s health (Kurtz: ¶¶ [0016]-[0018]).
Second, contrary to Applicant’s assertion, McQuilkin does teach detecting deterioration of a patient. For example, McQuilkin teaches that the noninvasive thermal imaging system may also be used to track the progress of the fever or disease (see, for example, McQuilkin: [0129])—Examiner considers this to encompass an increasing fever temperature (i.e., deterioration) of a subject (i.e., a single patient). Furthermore, Examiner has not cited specific teachings of McQuilkin to the exclusion of others. Rather, Examiner has cited different McQuilkin teachings and embodiments for exemplary purposes and notes that McQuilkin teaches that the thermal imaging system may be used to noninvasively (i.e., unobtrusively) detect body temperatures (i.e., vital sign) in a subject and is not limited to mass screen people for SARS and thus, the operation of McQuilkin would not be rendered inoperable for its intended purpose.
	As such, it is submitted that it would have been obvious to one having ordinary skill in the art to combine McQuilkin and Kurtz.; that McQuilkin does detect deterioration of a patient; and incorporating the teaching of Kurtz into McQuilkin would not render the operation of McQuilkin inoperable.

Relevant Non-Cited Prior Art
6.	The following discovered prior art was not cited in this rejection but may be relevant: 
Zaleski (US 2008/0249801) – Distributed System For Monitoring Patient Video, Audio and Medical Parameter Data
Kurtz et al. (US 2008/0294018) – Privacy Management For Well-Being Monitoring
Bates (US 2017/0323064) – Systems And Methods For Automated Medical Diagnostics

Conclusion
7.	 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TOMASZEWSKI whose telephone number is (313)446-4863. The examiner can normally be reached M-F 5:30 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686